UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7203



VINCENT JOHN HALL,

                                              Plaintiff - Appellant,

          versus


KEVIN GRANT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Matthew J. Perry, Jr., Senior
District Judge. (CA-02-817)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vincent John Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Vincent John Hall appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing without

prejudice for failure to exhaust state remedies his complaint

asserting denial of a parole hearing.           We have reviewed the record

and find no reversible error.               Accordingly, we affirm on the

reasoning of the district court.           See Hall v. Grant, No. CA-02-817

(D.S.C. July 31, 2002). We dispense with oral argument because the

facts    and   legal    contentions   are    adequately   presented    in   the

materials      before   the   court   and    argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                       2